Management's Discussion and Analysis of Financial Condition and Results of Operations of Grand Peak Capital Corp. (formerly, Black Mountain Capital Corporation) as at February 15, 2008 The following discussion and analysis of the financial condition and results of operations of Grand Peak Capital Corp. (formerly, Black Mountain Capital Corporation) (the "Company") for the nine months ended September 30, 2007 and the fiscal years ended December 31, 2006 and 2005 should be read in conjunction with the consolidated financial statements and related notes included in this annual report. During fiscal year 2007, the Company changed its financial year end from December 31 to September 30.As such, the discussion pertaining to the fiscal year 2007 results herein is in reference to the nine month period ended September 30, 2007, and the comparative periods presented will reflect the fiscal years ended December 31, 2006 and 2005.The Company's financial statements included herein were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and are expressed in U.S. dollars.Additional information is presented to show the difference which would result from the application of United States generally accepted accounting principles (“U.S. GAAP”) to the Company's financial information.For a reconciliation of the Company's financial statements included herein to U.S. GAAP, see Note 16 to the financial statements. Certain reclassifications may have been made to the prior period’s financial statements to conform to the current period's presentation. Statements in this annual report, to the extent that they are not based on historical events, constitute forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. These statements appear in a number of different places in this annual report and include statements regarding the intent, belief or current expectations of the Company and its directors or officers, primarily with respect to the future market size and future operating performance of the Company and its subsidiaries. Forward-looking statements include, without limitation, statements regarding the outlook for future operations, forecasts of future costs and expenditures, evaluation of market conditions, the outcome of legal proceedings, the adequacy of reserves, or other business plans. Investors are cautioned that any such forward-looking statements are not guarantees and may involve risks and uncertainties, and that actual results may differ from those in the forward-looking statements as a result of various factors such as general economic and business conditions, including changes in interest rates, prices and other economic conditions; actions by competitors; natural phenomena; actions by government authorities, including changes in government regulation; uncertainties associated with legal proceedings; technological development; future decisions by management in response to changing conditions; the ability to execute prospective business plans; and misjudgments in the course of preparing forward-looking statements.These risks, as well as others, could cause actual results and events to vary significantly.The Company does not undertake any obligation to release publicly any revision for updating any voluntary forward-looking statements. Selected Financial Data The following table summarizes selected consolidated financial data for the Company prepared in accordance with Canadian GAAP.Additional information is presented to show the difference which would result from the application of U.S.
